Name: Commission Implementing Regulation (EU) No 489/2014 of 12 May 2014 amending Council Implementing Regulation (EU) No 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the People's Republic of China, as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  trade;  industrial structures and policy;  competition;  international trade;  iron, steel and other metal industries
 Date Published: nan

 13.5.2014 EN Official Journal of the European Union L 138/80 COMMISSION IMPLEMENTING REGULATION (EU) No 489/2014 of 12 May 2014 amending Council Implementing Regulation (EU) No 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the People's Republic of China, as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 13(4) thereof, After informing the Member States, Whereas: A. MEASURES IN FORCE (1) By Council Regulation (EC) No 1796/1999 (2), the Council imposed a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the People's Republic of China. These measures were maintained by Council Regulation (EC) No 1601/2001 (3) and by Council Regulation (EC) No 1858/2005 (4). (2) By Implementing Regulation (EU) No 400/2010 (5), the Council extended the anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the People's Republic in China to imports of the same product consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not, following an anti-circumvention investigation under Article 13 of the basic Regulation. By the same Regulation, certain Korean exporting producers were exempted from these extended measures. (3) The measures currently in force are an anti-dumping duty imposed by Council Implementing Regulation (EU) No 102/2012 (6) on imports of steel ropes and cables originating, inter alia, in the People's Republic of China as extended, inter alia, to imports of steel ropes and cables consigned from the Republic of Korea whether declared as originating in the Republic of Korea or not following an expiry review under Article 11(2) of the basic Regulation, as amended by Council Implementing Regulation (EU) No 558/2012 (7) (the measures in force). B. PROCEDURE 1. Initiation (4) The Commission received a request for an exemption from the measures in force under Article 13(4) of the basic Regulation. The application was lodged by Line Metal Co. Ltd (Line Metal), a producer in the Republic of Korea, and concerned the possibility of exempting Line Metal from the measures in force. (5) Having examined the evidence submitted by Line Metal and after consultation of the Member States, and after the Union industry had been given the opportunity to comment, the Commission initiated the review investigation on 28 August 2013 by Commission Regulation (EU) No 806/2013 (8) (the initiating Regulation). (6) The initiating Regulation repealed the anti-dumping duty imposed by Implementing Regulation (EU) No 102/2012 with regard to imports of the product concerned consigned from the Republic of Korea and produced by Line Metal. In addition, Article 3 of the initiating Regulation directed customs authorities to take appropriate steps to register such imports in accordance with Article 14(5) of the basic Regulation. 2. Product under review (7) The product subject to the review is steel ropes and cables, including locked coil ropes, excluding ropes and cables of stainless steel, with a maximum cross-sectional dimension exceeding 3 mm, originating in the People's Republic of China or consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not (the product under review), currently falling within CN codes ex 7312 10 81, ex 7312 10 83, ex 7312 10 85, ex 7312 10 89 and ex 7312 10 98 (TARIC codes 7312108113, 7312108313, 7312108513, 7312108913 and 7312109813). 3. Reporting period (8) The reporting period covered the period from 1 July 2012 to 30 June 2013. Data was collected from 2008 until the end of the reporting period to investigate any change in the pattern of trade. 4. Investigation (9) The Commission officially advised Line Metal as well as the representatives of the Republic of Korea of the initiation of the review. Interested parties were invited to make their views known and were informed of the possibility to request a hearing. No such request was received. (10) The Commission sent a questionnaire to Line Metal and received a reply within the given deadline. The Commission sought and verified all the information deemed necessary for the purposes of the reviews. Verification visits were carried out at the premises of Line Metal. C. FINDINGS (11) The investigation confirmed that Line Metal was not related to any of the Chinese exporters or producers subject to the anti-dumping measures in force and that it had not exported the product under review to the Union during the investigation period of the anti-circumvention investigation that led to the extended measures, i.e. 1 July 2008 to 30 June 2009. Line Metal's first exports of the product under review occurred subsequently to the extension of measures to the Republic of Korea. (12) The processing activities of Line Metal can be considered as a completion and assembly operation in the sense of Article 13(2) of the basic Regulation. Line Metal purchases domestically produced steel wire rod but also imports steel wire rod from the People's Republic of China, which are subsequently drawn, stranded and closed at its premises in the Republic of Korea. The finished product is sold domestically and exported to the Union. (13) During the reporting period, the raw materials of Chinese origin constituted more than 60 % of the total value of the parts of the final product. For this reason the added value test under Article 13(2) of the basic Regulation had to be carried out. This test demonstrated that the value added to the parts brought in from the People's Republic of China, during the assembly and completion operation, is greater than 25 % of the manufacturing costs. Therefore, Line Metal's production activities were not found to involve circumvention under Article 13(2) of the basic Regulation. (14) The investigation confirmed that Line Metal was not purchasing the finished product under review from the People's Republic of China in order to resell or tranship to the Union and that the company can justify all its exports during the reporting period. (15) In light of the findings described in recitals (11) to (14), the Commission concludes that Line Metal is not circumventing the anti-dumping measures in force on imports of steel ropes and cables originating in, inter alia, the People's Republic of China as extended, inter alia, to imports of steel ropes and cables consigned from the Republic of Korea whether declared as originating in the Republic of Korea or not. (16) The above findings were disclosed to Line Metal and the Union industry, which were given the opportunity to provide comments. Comments received were taken into account where appropriate. D. MODIFICATION OF THE LIST OF COMPANIES BENEFITTING FROM AN EXEMPTION TO THE MEASURES IN FORCE (17) In accordance with the above findings, the company Line Metal should be added to the list of companies that are exempted from the anti-dumping duty imposed by Implementing Regulation (EU) No 102/2012. (18) As laid down in Article 1(2) of Implementing Regulation (EU) No 400/2010, the application of the exemption is to be conditional upon presentation to the customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in the Annex to that Regulation. If no such an invoice is presented, the anti-dumping duty should continue to apply. (19) The exemption from the extended measures granted to imports of steel ropes and cables produced by Line Metal is made on the basis of the findings of the present review. The exemption is thus exclusively applicable to imports of steel ropes and cables consigned from the Republic of Korea and produced by the abovementioned specific legal entity. Imported steel ropes and cables produced by any company not specifically mentioned in Article 1(4) of Implementing Regulation (EU) No 102/2012, as amended, with its name, including entities related to those specifically mentioned, should not benefit from the exemption and should be subject to the residual duty rate as imposed by that Regulation. (20) The newcomer review should be terminated and Implementing Regulation (EU) No 102/2012, as amended, should be amended to include Line Metal in the table set out in its Article 1(4), HAS ADOPTED THIS REGULATION: Article 1 The table set out in Article 1(4) of Implementing Regulation (EU) No 102/2012, as amended by Implementing Regulation (EU) No 558/2012, is replaced by the following table: Country Company TARIC additional code The Republic of Korea Bosung Wire Rope Co., Ltd, 568,Yongdeok-ri, Hallim-myeon, Gimae-si, Gyeongsangnam-do, 621-872 A969 Chung Woo Rope Co., Ltd, 1682-4, Songjung-Dong, Gangseo-Gu, Busan A969 CS Co., Ltd, 287-6 Soju-Dong Yangsan-City, Kyoungnam A969 Cosmo Wire Ltd, 4-10, Koyeon-Ri, Woong Chon-Myon Ulju-Kun, Ulsan A969 Dae Heung Industrial Co., Ltd, 185 Pyunglim  Ri, Daesan-Myun, Haman  Gun, Gyungnam A969 DSR Wire Corp., 291, Seonpyong-Ri, Seo-Myon, Suncheon-City, Jeonnam A969 Kiswire Ltd, 20th Fl. Jangkyo Bldg, 1, Jangkyo-Dong, Chung-Ku, Seoul A969 Line Metal Co. Ltd, 1259 Boncho-ri, Daeji-Myeon, Changnyeong-gun, Gyeongnam B926 Manho Rope & Wire Ltd, Dongho Bldg, 85-2 4 Street Joongang-Dong, Jong-gu, Busan A969 Seil Wire and Cable, 47-4, Soju-Dong, Yangsan-Si, Kyungsangnamdo A994 Shin Han Rope Co., Ltd, 715-8, Gojan-Dong, Namdong-gu, Incheon A969 Ssang YONG Cable Mfg. Co., Ltd, 1559-4 Song-Jeong Dong, Gang-Seo Gu, Busan A969 Young Heung Iron & Steel Co., Ltd, 71-1 Sin-Chon Dong,Changwon City, Gyungnam A969 Article 2 The customs authorities are directed to cease the registration of imports carried out pursuant to Article 3 of Regulation (EU) No 806/2013. No anti-dumping duty shall be collected on the imports thus registered. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) Council Regulation (EC) No 1796/1999 of 12 August 1999 imposing a definitive anti-dumping duty, and collecting definitively the provisional duty imposed, on imports of steel ropes and cables originating in the People's Republic of China, Hungary, India, Mexico, Poland, South Africa and Ukraine and terminating the anti-dumping proceeding in respect of imports originating in the Republic of Korea (OJ L 217, 17.8.1999, p. 1). (3) Council Regulation (EC) No 1601/2001 of 2 August 2001 imposing a definitive anti-dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and Turkey (OJ L 211, 4.8.2001, p. 1). (4) Council Regulation (EC) No 1858/2005 of 8 November 2005 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating in the People's Republic of China, India, South Africa and Ukraine following an expiry review pursuant to Article 11(2) of Regulation (EC) No 384/96 (OJ L 299, 16.11.2005, p. 1). (5) Implementing Regulation of the Council (EU) No 400/2010 of 26 April 2010 extending the definitive anti-dumping duty imposed by Regulation (EC) No 1858/2005 on imports of steel ropes and cables originating, inter alia, in the People's Republic of China to imports of steel ropes and cables consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not, and terminating the investigation in respect of imports consigned from Malaysia (OJ L 117, 11.5.2010, p. 1). (6) Council Implementing Regulation (EU) No 102/2012 of 27 January 2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating in the People's Republic of China and Ukraine as extended to imports of steel ropes and cables consigned from Morocco, Moldova and the Republic of Korea, whether declared as originating in these countries or not, following an expiry review pursuant to Article 11(2) of Regulation (EC) No 1225/2009 and terminating the expiry review proceeding concerning imports of steel ropes and cables originating in South Africa pursuant to Article 11(2) of Regulation (EC) No 1225/2009 (OJ L 36, 9.2.2012, p. 1). (7) Council Implementing Regulation (EU) No 558/2012 of 26 June 2012 amending Implementing Regulation (EU) No 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the People's Republic of China as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not (OJ L 168, 28.6.2012, p. 3). (8) Commission Regulation (EU) No 806/2013 of 26 August 2013 initiating a review of Council Implementing Regulation (EU) No 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the People's Republic of China, as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not, for the purposes of determining the possibility of granting an exemption from those measures to one Korean exporter and repealing the existing anti-dumping duty with regard to imports from that exporter and making those imports subject to registration (OJ L 228, 27.8.2013, p. 1).